DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6, in the reply filed on 8/31/2021 is acknowledged.
Claims 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (US 5,827,586). 
Regarding claims 1-2, Yamashita teaches a packaged moisture sensitive product (col. 1, lines 11-34, col. 2, lines 1-34, and abstract, Yamashita teaches a packaged pesticide product, which is the same moisture sensitive product as that of the instant application, see instant specification, paragraph [0028], moisture sensitive agrochemical product, i.e., a chemical used in agriculture, such as a pesticide), said packaged product comprising (col. 1, lines 11-34, col. 2, lines 1-34, and abstract): 
- (a) at least one moisture sensitive product
- (b) at least one primary package containing said moisture sensitive product, said primary package being a water soluble pouch made of a water soluble polymer of polyvinyl alcohol (col. 2, lines 54-62, the insider layer of the package of Yamashita/the water soluble film 3 that is of suitable water soluble polymer includes polyvinyl alcohol), meeting the claimed materials limitations for the primary package of instant claims 1-2.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05.
Yamashita teaches the package of its packaged product further comprising (col. 1, lines 11-34, col. 2, lines 1-34, and abstract):
- (c) at least one secondary package capable of holding said primary package and being made of a composite laminate having a plurality of layers (col. 3, lines 5-36, Yamashita teaches the inclusion of a multilayer water-insoluble composite laminate holding said primary package, and is considered as a secondary package read on the instantly claimed secondary package holding said primary package, i.e., the insider layer of the package that is of the water soluble film 3 is considered the primary package), said layers comprising includes (col. 3, lines 5-36): 
- at least one first layer of a thermoplastic polymer, suitable thermoplastic polymers include PET, polyethylene (col. 3, lines 25-30, Yamashita teaches multilayer composite laminate includes thermoplastic resin film, of which suitable thermoplastic polymer includes PET, polyethylene), meeting the claimed materials limitations for the first layer of instant claims 1-2,   
- at least one metallic layer (col. 3, lines 30-35, Yamashita teaches multilayer composite laminate includes metallic foil layer, meeting the claimed materials limitations 
- at least one second layer of a thermoplastic polymer disposed on the first layer of thermoplastic polymer, or disposed on the metallic layer, suitable thermoplastic polymers include PET, polyethylene (col. 3, lines 25-30, Yamashita teaches multilayer composite laminate includes thermoplastic resin film, of which suitable thermoplastic polymer includes PET, polyethylene), meeting the claimed materials limitations for the second layer of instant claims 1-2.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05.
Further, Yamashita teaches as one of its embodiments a package includes a multilayer water-insoluble composite laminate of aluminum vapor deposited PET/laminate/PET as an outer protective film (col. 5, lines 35-45), such laminate layer order configuration meets the instantly claimed layer order limitations of instant claims 1-2, i.e., among the first layer of a thermoplastic polymer, the metallic layer and the second layer of a thermoplastic polymer. 
Regarding claim 3, Yamashita teaches a package as discussed above in rejection of claims 1-2, that the primary package is a water soluble pouch made of polyvinyl alcohol (col. 2, lines 54-62, the insider layer of the package of Yamashita/the water soluble film 3 that is of suitable water soluble polymer includes polyvinyl alcohol); said secondary package is a composite laminate having a plurality of layers, said layers being: at least one first layer of polyethylene terephthalate; at least a second layer of polyethylene terephthalate; at least one aluminum layer disposed 
Yamashita does not specifically teach an example of a secondary package further incudes at least one layer of low density polyethylene, as instantly claimed. 
However, Yamashita teaches its multilayer composite laminate includes a plurality layer of water-insoluble films prepared from suitable thermoplastic resin (col. 3, lines 7-35), of which suitable thermoplastic polymer includes polyethylene (col. 3, lines 11-12, lines 29-30). 
It would have been obvious to one of ordinary skill in the art to modify Yamashita, to modify its multilayer water-insoluble composite laminate to select and include additional layer of suitable polyethylene, such as low density polyethylene which is taught by Yamashita as suitable material for its multilayer water-insoluble composite laminate (col. 3, lines 11-12, lines 29-30), to provide the package with improved barrier property, which would have predictably arrived at a satisfactory packaged product that is the same as instantly claimed. One of ordinary skill would have understood how to modify and choose suitable materials for intended use.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita as applied to claims 1 and 3 above, further in view of Jadhav et al. (US 2006/0293287; “Jadhav”).
The limitations of claims 1 and 3 are taught by Yamashita as discussed above. 
Regarding claims 4-6, Yamashita teaches its package is suitable for moisture sensitive agrochemical products includes insecticide (col. 3, lines 48-55). But Yamashita does not teaches a specific insecticide product of the formulation as instantly claimed. 
Jadhav teaches a storage stable formulation of insecticidal composition of comprising acephate and Imidacloprid (para [0003] [0013]), that is the same as the instantly claimed moisture sensitive agrochemical products. 
It would have been obvious to one of ordinary skill in the art to modify Yamashita, to select and include suitable insecticide in the package, such as those insecticide taught by Jadhav, i.e., a storage stable formulation of insecticidal composition of comprising acephate and Imidacloprid, motivated by the desire to provide a packaged insecticide that is more storage stable as taught by Jadhav, which would have predictably arrived at a satisfactory packaged product that is the same as instantly claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687. The examiner can normally be reached Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YAN LAN/Primary Examiner, Art Unit 1782